DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status
Acknowledgment is made of the amendment filed on which amended claim 1, cancelled claim 21, and added new claim 26.  Claims 1-4, 7-8, 10-12, 14-16, 18-20, and 22-26 are currently pending.  

Allowable Subject Matter
Claims 1-4, 7-8, 10-12, 14-16, 18-20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a pupil facet mirror, comprising a second plurality of facets arranged to direct the plurality of light channels onto the surface of the photomask, and wherein a distribution of the second plurality of facets is denser at a periphery of the pupil facet mirror than at a center of the pupil facet mirror, the second plurality of facets comprises a first facet having a first size positioned at the periphery of the pupil facet mirror and a second facet having a second size positioned at the center of the pupil facet mirror, the first size is smaller than the second size, the first facet has two opposite linear edges both extending towards a center point of the pupil facet mirror, the second facet has an arc edge with two ends, one of the two opposite linear edges of the first facet further extends towards a portion of the arc edge of the second facet between the two ends of the arc edge, and another one of the two opposite linear edges of the first facet is substantially aligned with a linear edge of the second facet positioned at the center of the pupil facet mirror. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Van Schoot et al. (US PGPub 2015/0277233, Van Schoot hereinafter) discloses an apparatus (Figs. 1-6, 22-23), comprising: an extreme ultraviolet illumination source arranged to generate a beam of extreme ultraviolet illumination to pattern a resist layer on a substrate (Figs. 1-4, paras. [0048]-[0049], [0057], [0060], [0066], [0080], the source collector module SO emits EUV illumination to expose a resist-coated wafer W); and an illuminator arranged to direct the beam of extreme ultraviolet illumination onto a surface of a photomask (Figs. 1-6 and 22-23, paras. [0049]-[0053], [0057]-[0060], [0066], [0069], [0075], the illuminator IL conditions the EUV radiation beam to illuminate a mask MA), wherein the illuminator comprises: a field facet mirror comprising a first plurality of facets arranged to split the beam of extreme ultraviolet illumination into a plurality of light channels (Figs. 1, 2, 4-6, 22-23, paras. [0069], [0075]-[0079], [0146], the illuminator includes a faceted field mirror device 22 with a plurality of reflective elements to direct parts of the radiation beam B into channels to illuminate the pupil facet mirrors of the faceted pupil mirror device 24); and a pupil facet mirror, comprising a second plurality of facets arranged to direct the plurality of light channels onto the surface of the photomask, and wherein a distribution of the second plurality of facets is denser at a periphery of the pupil facet mirror than at a center of the pupil facet mirror (Figs. 5-6, 22-23, paras. [0075]-[0079], [0145]-[0149], the faceted pupil mirror device 24 includes multiple pupil facet mirrors 24a, 24a’ to direct the radiation beam B onto the mask MA. The facets 24a in the outer radius of the pupil are smaller than the facets 24a’, and thus the distribution of facets 24a is denser that the distribution of facets 24a’), the second plurality of facets comprises a first facet having a first size positioned at the periphery of the pupil facet mirror and a second facet having a second size positioned at the center of the pupil facet mirror, the first size is smaller than the second size (Fig. 23, para. [0145], [0148]-[0149], the facets 24a in the outer radius of the pupil are smaller than the facets 24a’ in the center of the pupil mirror device 24). However, Van Schoot does not describe or render obvious the first facet has two opposite linear edges both extending towards a center point of the pupil facet mirror, the second facet has an arc edge with two ends, and one of the two opposite linear edges of the first facet further extends towards a portion of the arc edge of the second facet between the two ends of the arc edge and does not describe another one of the two opposite linear edges of the first facet is substantially aligned with a linear edge of the second facet positioned at the center of the pupil face mirror. 
Staicu et al. (US PGPub 2011/0164233, Staicu hereinafter) discloses wherein the first facet has two opposite linear edges both extending towards a center point of the pupil facet mirror, the second facet has an arc edge with two ends, and one of the two opposite linear edges of the first facet further extends towards a portion of the arc edge of the second facet between the two ends of the arc edge (Fig. 7, paras. [0053], [0074]-[0075], facets 18 are arcuate in shape and have linear edges extending towards a center. The opposite edges of facet 182 extend toward a portion of side walls 274 and 284 of between ends of facet 184). Staicu does not describe or render obvious a second facet having a second size positioned at the center of the pupil facet mirror and another one of the two opposite linear edges of the first facet is substantially aligned with a linear edge of the second facet positioned at the center of the pupil face mirror. 
Baek et al. (US PGPub 2008/0049291, Baek hereinafter) discloses a micromirror array comprising micromirrors of different shapes and sizes (Figs. 2, 16, paras. [0089], [0129]), but Baek neither describes nor renders obvious a second facet having a second size positioned at the center of the pupil facet mirror and another one of the two opposite linear edges of the first facet is substantially aligned with a linear edge of the second facet positioned at the center of the pupil face mirror. 
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious the non-uniform grid pattern comprises a plurality of cells, and each cell of the plurality of cells corresponds to a facet of the plurality of reflective facets, wherein a first cell and a second cell of the plurality of cells are positioned at a periphery of the non-uniform grid pattern, a third cell of the plurality of cells is positioned at a center of the non-uniform grid pattern, a first edge of the first cell, a second edge of the second cell, and a third edge of the third cell are substantially coterminous, a fourth edge of the first cell, a fifth edge of the second cell, and a sixth edge of the third cell are offset from each other, the first edge of the first cell is opposite to the fourth edge of the first cell, the second edge of the second cell is opposite to the fifth edge of the second cell, and the third edge of the third cell is opposite to the sixth edge of the third cell. These limitations in combination with the other limitations of claim 8 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hauf et al. (US PGPub 2012/0044474, Hauf hereinafter) discloses a method (Figs. 1, 5-10, paras. [0082]-[0083], the projection exposure system 1 projects the pattern on a reticle onto a wafer), comprising: activating an extreme ultraviolet light source to pattern a resist layer on a substrate (Figs. 1, 5-10, paras. [0082]-[0086], the radiation source 3 emits EUV radiation to pattern a light-sensitive layer on a wafer in the image plane 9); directing light emitted by the extreme ultraviolet light source onto a photomask using an illuminator (Figs. 1 and 5-10, paras. [0082]-[0087], the EUV radiation 10 is directed onto a reticle by an illumination system 2) that includes a plurality of reflective facets arranged in a non-uniform grid pattern (Figs. 1 and 5-10, para. [0102], the illumination system 2 includes a pupil facet mirror 28 that includes pupil facets 29 arranged in a non-uniform pattern), the non-uniform grid pattern comprises a plurality of cells, and each cell of the plurality of cells corresponds to a facet of the plurality of reflective facets, wherein a first cell and a second cell of the plurality of cells are positioned at a periphery of the non-uniform grid pattern, a third cell of the plurality of cells is positioned at a center of the non-uniform grid pattern, and a first edge of the first cell, a second edge of the second cell, and a third edge of the third cell are substantially coterminous (Figs. 1 and 5-10, para. [0102], the pupil facet mirror 28 includes pupil facets 29 arranged next to each other in concentric rings. The innermost ring has a sector-like design and the outer pupil facets are ring sector-like. The concentric ring arrangement of the pupil facets 29 produce coterminous first, second, and third edges of the peripheral facets and the center facet). Although Hauf discloses collecting light that passes through the photomask in an effective area of a projection lens (Fig. 1, paras. [0082]-[0083], [0087], the light patterned by the reticle is directed to projection optical system 7); and directing light onto the resist layer (Figs. 1 and 5-10, paras. [0082]-[0083], [0131], the projection optical system 7 projects the patterned beam onto the light-sensitive layer of a wafer), Hauf does not describe or render obvious a fourth edge of the first cell, a fifth edge of the second cell, and a sixth edge of the third cell are offset from each other, the first edge of the first cell is opposite to the fourth edge of the first cell, the second edge of the second cell is opposite to the fifth edge of the second cell, and the third edge of the third cell is opposite to the sixth edge of the third cell; collecting a plurality of diffraction orders of light and directing light of the plurality of diffraction orders onto the resist layer.
Baek et al. (US PGPub 2008/0049291, Baek hereinafter) discloses a plurality of reflective facets arranged in a non-uniform grid pattern, the non-uniform grid pattern comprises a plurality of cells (Figs. 2 and 16A, paras. [0089], [0129], micromirrors 162 of micromirror array 161 are fan shaped), and each cell of the plurality of cells corresponds to a facet of the plurality of reflective facets, wherein a first cell and a second cell of the plurality of cells are positioned at a periphery of the non-uniform grid pattern, a third cell of the plurality of cells, and a first edge of the first cell, a second edge of the second cell, and a third edge of the third cell are substantially coterminous (Fig. 16A, para. [0129], the fan shaped micromirrors 162 include edges that are coterminous), a fourth edge of the first cell, a fifth edge of the second cell, and a sixth edge of the third cell are offset from each other, the first edge of the first cell is opposite to the fourth edge of the first cell, the second edge of the second cell is opposite to the fifth edge of the second cell, and the third edge of the third cell is opposite to the sixth edge of the third cell (Figs. 2 and 16A, paras. [0089], [0129], the micromirror array 161 includes fan shaped micromirrors 162 arranged in ellipses such that edges of three micromirrors 162 in different rings of the micromirrors have offset edges), but Baek does not describe or render obvious the third cell is positioned at the center of the non-uniform grid the third cell having a third edge substantially coterminous with edges of the first cell and the second cell and the third cell having a sixth edge offset from the edges of the first and second cells and the third edge and the sixth edge of the third cell are opposed to each other since Baek discloses the central micromirror is circular (Figs. 2 and 16A). Furthermore, Applicant’s arguments on pages 13-15 of the arguments filed 6/30/2022 with respect to the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Hauf in view of Baek have been fully considered, and they are persuasive. The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Hauf in view of Baek has been withdrawn. 
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious a plurality of reflective facets arranged in a non-uniform grid pattern, wherein the non-uniform grid pattern comprises a plurality of cells, and each cell of the plurality of cells corresponds to a facet of the plurality of reflective facets, a first cell of the plurality of cells at a center of the non-uniform grid pattern is sector-shaped, and a second cell of the plurality of cells at a periphery of the non-uniform grid pattern has an arc edge shorter than an arc edge of the first cell. These limitations in combination with the other limitations of claim 16 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hauf et al. (US PGPub 2012/0044474, Hauf hereinafter) discloses an apparatus (Figs. 1, 5-10, paras. [0082]-[0083], the projection exposure system 1 projects the pattern on a reticle onto a wafer), comprising: a light source arranged to generate illumination to pattern a resist layer on a substrate (Figs. 1, 5-10, paras. [0082]-[0086], the radiation source 3 emits EUV radiation to pattern a light-sensitive layer on a wafer in the image plane 9); a photomask (Fig. 1, paras. [0082]-[0087], the EUV radiation 10 is directed onto a reticle by an illumination system 2); an illuminator to direct the illumination onto a surface of the photomask (Figs. 1 and 5-10, paras. [0082]-[0087], the EUV radiation 10 is directed onto a reticle by an illumination system 2) using a plurality of reflective facets arranged in a non-uniform grid pattern (Figs. 1 and 5-10, para. [0102], the illumination system 2 includes a pupil facet mirror 28 that includes pupil facets 29 arranged in a non-uniform pattern), wherein the non-uniform grid pattern comprises a plurality of cells, and each cell of the plurality of cells corresponds to a facet of the plurality of reflective facets, and a first cell of the plurality of cells at a center of the non-uniform grid pattern is sector-shaped (Figs. 1 and 5-10, para. [0102], the pupil facet mirror 28 includes pupil facets 29 arranged next to each other in concentric rings. The innermost ring has a sector-like design and the outer pupil facets are ring sector-like); a projection lens to collect at least some light (Fig. 1, paras. [0082]-[0083], [0087], the light patterned by the reticle is directed to projection optical system 7) and to focus the light onto the resist layer (Figs. 1 and 5-10, paras. [0082]-[0083], [0131], the projection optical system 7 projects the patterned beam onto the light-sensitive layer of a wafer). Hauf does not describe or render obvious a second cell of the plurality of cells at a periphery of the non-uniform grid pattern has an arc edge shorter than an arc edge of the first cell, and the photomask generating a plurality of diffraction orders from the illumination and the projection lens to collect at least some diffraction orders of the plurality of diffraction orders and focusing the at least some diffraction orders.
Staicu discloses a second cell of the plurality of cells at a periphery of the non-uniform grid pattern has an arc edge shorter than an arc edge of the first cell (Fig. 7, paras. [0053], [0074]-[0075], side walls 272 and 282 of facet 182 are shorter than side walls 274 and 284 of facet 184). Staicu does not describe or render obvious a first cell of the plurality of cells at a center of the non-uniform grid pattern that is sector-shaped. Moreover, Applicant’s arguments on pages 16-18 of the arguments filed 6/30/2022 with respect to the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Hauf in view of Staicu have been fully considered and are persuasive. The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Hauf in view of Staicu has been withdrawn.
Since Baek discloses a central micromirror having a circular shape (Figs. 2 and 16A), Baek also neither disclose nor render obvious a plurality of reflective facets arranged in a non-uniform grid pattern, wherein the non-uniform grid pattern comprises a plurality of cells, and each cell of the plurality of cells corresponds to a facet of the plurality of reflective facets, a first cell of the plurality of cells at a center of the non-uniform grid pattern is sector-shaped, and a second cell of the plurality of cells at a periphery of the non-uniform grid pattern has an arc edge shorter than an arc edge of the first cell.
Van Schoot discloses a non-uniform arrangement of pupil facet mirrors with the peripheral mirrors smaller in size than the central mirrors (Fig. 23, paras. [0145], [0149]-[0150]), but Van Schoot does not describe or render obvious a plurality of reflective facets arranged in a non-uniform grid pattern, wherein the non-uniform grid pattern comprises a plurality of cells, and each cell of the plurality of cells corresponds to a facet of the plurality of reflective facets, a first cell of the plurality of cells at a center of the non-uniform grid pattern is sector-shaped, and a second cell of the plurality of cells at a periphery of the non-uniform grid pattern has an arc edge shorter than an arc edge of the first cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882